PRESIDING JUSTICE GOLDENHERSH, concurring in part and dissenting in part: I respectfully dissent from that part of the majority’s opinion which affirms the trial court’s denial of the amount Nancy requested for attorney fees and costs. I consider the trial court’s ruling to be an abuse of discretion. Attorney McGaughey has considerable skill and expertise, and Nancy’s employment of attorney Sprague as well was quite reasonable. He is a lawyer with unquestioned expertise in dissolution litigation and more than 50 years of experience. As noted above, this case involved several businesses primarily dealing with oil production, construction, auto parts, farming and rental properties. The financial aspects of the case included multiple accounts and transfers of funds to meet expenses in increasingly hard times. The trial produced five boxes of exhibits and many hours of testimony for the trial court to consider. This court received appellant’s brief with 126 pages of argument and appellee’s brief with 45 pages. In a dissolution action of this size and complexity, the employment of counsel with Sprague’s expertise in domestic matters was quite prudent, and the travel time of that counsel and fees of both counsel were necessarily incurred. See Ill. Rev. Stat. 1989, ch. 40, par. 508(a).